Citation Nr: 0431825	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic fatigue, 
claimed as a manifestation of a psychiatric disorder.

3.  Entitlement to service connection for a chronic 
disability manifested by pilonidal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
hepatitis C, a chronic disability manifested by pilonidal 
cysts, and fatigue, claimed as a manifestation of a 
psychiatric disorder.


FINDINGS OF FACT

1.  Hepatitis C did not have its onset during active military 
duty.

2.  A chronic disability manifested by fatigue did not have 
its onset during active military duty.

3.  The veteran does not currently have a chronic disability 
manifested by pilonidal cysts.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A chronic disability manifested by fatigue was not 
incurred in military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A chronic disability manifested by pilonidal cysts was 
not incurred in military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in June 2001 
and September 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  The evidence associated with the 
claims file include the veteran's service medical records, 
private medical records dated in 1981 to 1982 and 2003, and 
VA medical records for the period from 1997 to 2003.  
Although the veteran was not examined for the purpose of 
addressing his claims of service connection, none was 
required.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In the instant case, these elements have not 
been met.  

Finally, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Pertinent Laws and Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection will not be 
established if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  See 38 C.F.R. § 
3.303.

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for a pilonidal cyst in service 
will permit service connection for a chronic disability 
manifested by pilonidal cysts, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

(a.)  Factual Background and Analysis: Entitlement to service 
connection for hepatitis C.

The veteran's service medical records show no abnormalities 
regarding the veteran's liver function or any evidence of 
onset of chronic liver disease during active duty.  The 
records also do not indicate that the veteran had developed 
an intravenous drug habit during service.  

Post-service medical records show that the veteran was first 
diagnosed with hepatitis C in 2000 and that he admitted to 
having a history of intravenous drug use which, according to 
his statements, had begun during military service.  

The transcript of a September 2004 hearing before the Board 
shows that the veteran testified that he began to use 
intravenous drugs during active duty and contended that his 
hepatitis C should be service-connected as it was the result 
of a drug habit acquired while serving in uniform.

The Board has reviewed the evidence of record and finds no 
objective proof to link the veteran's current diagnosis of 
hepatitis C to his period of service.  There is no evidence 
other than the veteran's unsubstantiated factual assertions 
to show that he developed a chronic intravenous drug habit 
during service.  In any case, his service medical records 
show no treatment for this disease at any time during active 
duty and furthermore the post-service medical records do not 
show any objective opinion linking his hepatitis C to his 
period of active duty.  His claim for VA compensation for 
hepatitis is therefore denied for lack of objective evidence 
of a nexus.  Because the evidence in this case is not 
approximately balanced with regard to the merits of this 
specific claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual Background and Analysis: Entitlement to service 
connection for chronic fatigue.

The veteran's service medical records show no indication of 
onset of a chronic psychiatric disability or a physical 
disability manifested by persistent fatigue.  Many years 
after service, in February 2001, the veteran reported on a VA 
medical questionnaire that he had sufficient energy to 
perform his activities of daily living.  VA medical records 
show that in January 2002 he was diagnosed with macrocytic 
anemia.  In July 2002 he reported that he was unable to work 
due to persistent fatigue.  He had no prior history of 
psychiatric problems up to that time, but was diagnosed with 
major depressive disorder and generalized anxiety disorder.  
He was prescribed psychotropic medication that the records 
show created sleepiness as a side effect in the veteran.  The 
veteran also reported that he had sleeping problems and was 
unable to sleep more than three hours per night.

At a September 2004 hearing before the Board, the veteran 
testified in pertinent part that he believed that he his 
fatigue was separate from his hepatitis C and was due to an 
unspecified psychiatric disorder that had its onset during 
active duty.  The veteran asserted that his current problems 
are due to his experiences serving in Vietnam during active 
duty.  In this regard, the VA records do not show a diagnosis 
of post-traumatic stress disorder.

The Board has reviewed the evidence of record and finds no 
basis to allow the veteran's claim of entitlement to service 
connection for a disability manifested by chronic fatigue.  
There is no indication in his service medical records that 
such a disability had its onset during active service.  The 
veteran is currently service-connected for diabetes mellitus, 
but there is no indication that this service-connected 
disability is etiologically related to his complaints of 
persistent fatigue.  If anything, the post-service medical 
records indicate that the veteran's fatigue is a symptom of 
his nonservice-connected macrocytic anemia and psychiatric 
disability, as well as a side effect of his psychotropic 
medication, but it does not represent a separate and distinct 
individual disability on its own.  In view of the foregoing 
discussion, the Board concludes that the evidence is against 
the veteran's claim for service connection for a disability 
manifested by chronic fatigue and his appeal in this regard 
must be denied.  Because the evidence in this case is not 
approximately balanced with regard to the merits of this 
specific claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(c.)  Factual Background and Analysis: Entitlement to service 
connection for a chronic disability manifested by pilonidal 
cysts.

The veteran's service medical records show no abnormal cysts 
on pre-enlistment examination in December 1967, and that the 
veteran denied having any cysts in his medical history 
questionnaire.  During service, in July 1969 and once more in 
March 1970, he was treated for pilonidal cysts.  On 
separation examination in November 1970 there were no 
pilonidal cysts noted on clinical evaluation.

Post-service VA and private medical records dated from 1981 
to 1982, and from 1997 - 2003, show that the veteran reported 
a history of treatment for pilonidal cysts during service and 
once again in 1994.  However, detailed review of the medical 
records show no treatment for pilonidal cysts or any 
indication of a recurring medical problem involving pilonidal 
cysts.

The basic elements of a claim for service connection are that 
there be objective medical evidence of a current chronic 
disability and evidence of a nexus between this disability 
and the claimant's period of active duty.  In the present 
case, the Board finds that the current medical evidence fails 
to satisfy one of these elements as there is no objective 
evidence of a chronic disability manifested by pilonidal 
cysts.  The veteran himself has failed to make mention of 
anything relating to his claim for VA compensation for 
pilonidal cysts in his hearing before the Board in September 
2004, even after being asked if this issue was on appeal.  
Although his service medical records show treatment on two 
occasions for pilonidal cysts, in the absence of any 
objective clinical evidence of a current disability relating 
to pilonidal cysts, the Board concludes that the treatment 
for the pilonidal cysts in service in July 1969 and March 
1970 were for a condition that was acute and transitory and 
that resolved with no chronic residual pathology.  As there 
is no current disability, there is nothing for which to grant 
service connection.  The veteran's claim for VA compensation 
for a chronic disability manifested by pilonidal cysts must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with regard to the merits of this 
specific claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1994);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for chronic fatigue is denied.

Service connection for a chronic disability manifested by 
pilonidal cysts is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



